ORDER

PER CURIAM.
Plaintiffs William and Donna Scalise appeal the judgment entered in accordance with the jury’s verdict in favor of Defendant Kuehnle Brothers Construction Co., Inc. on their claim for breach of contract and Defendants’ counterclaim for breach of contract for the construction of a new home. Plaintiffs also appeal the entry of a directed verdict on their claims for fraudulent and negligent misrepresentation. Plaintiffs urge that the jury’s verdict is inconsistent with the law and against the weight of the evidence and that the trial court erred in excluding certain evidence and admitting other evidence. Plaintiffs also claim they made a submissible case of fraudulent and negligent misrepresentation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The jury’s verdict was supported by substantial evidence and was not against the weight of the evidence. The trial court’s evidentiary rulings were not an abuse of its discretion. The trial court properly entered a directed verdict on Plaintiffs’ fraudulent and negligent misrepresentation claims. An extended opinion would have no precedential value. We affirm the judgment in accordance with Rule 84.16(b).